Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/5/20 has been entered.
2.	This action is responsive to the communication filed on 01/04/21 & 02/01/21.  Claims 1 and 15 have been amended. Claims 10-14 have been withdrawn. Claims 1-9 and 15-20 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 5-9, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan in view of Drushku et al (U.S. 20190163782 A1 hereinafter, “Drushku”).
8.	With respect to claim 1,
Ramanathan discloses a system for generating recommended queries related to a search query, the system comprising:
a logic subsystem; and
memory holding instructions executable by the logic subsystem to
receive the search query (Ramanathan [0054] – [0055], [0057] e.g. [0054] FIG. 2B illustrates a query fingerprint generation process 220 in accordance with the present invention.  A user requests identification of an unknown multimedia clip 222, including audio and video content, also referred to herein as a query multimedia clip 222.  The query multimedia clip 222 is processed by the video fingerprinting function 203 to generate query signatures, hash data, and associated metadata, known collectively as a query fingerprint 224, for the unknown multimedia clip 222. [0055] FIG. 2C illustrates a similarity search process 230 in accordance with the present invention.  For each query signature in the query fingerprint 224, a similarity search function 232 is initiated to find similar signatures in the reference database 208.  The hash data associated with each query signature is used to restrict the similarity search function 232 to a relatively small portion of the reference data, allowing the similarity search to be extremely fast even for large reference databases.  Only reference signatures that are "similar" within a distance measure to the query signature are returned.  These classified similar reference signatures are added to a candidate list 234, which contains identifying information regarding which reference multimedia clip 2021, 2022, .  . . 202N the similar reference signature belongs. [0057] A query could correspond to "all signatures for video number ABC from time 10.4 seconds to 25.7 seconds in the bottom-right quadrant of the frame." These signatures are not restricted have matching traversal hash signatures.  The set of query signatures is now compared against this set of reference signatures, using the signature correlation procedure 252.),
execute the search query on an index of pre-computed query clusters to identify a baseline query cluster and one or more neighboring query clusters,
form a data structure including queries from within the baseline query cluster and the one or more neighboring query clusters,
traverse the data structure to form a hierarchical arrangement of queries (Ramanathan [0105] – [0113] and Fig. 10 e.g. [0105] FIG. 9A illustrates an exemplary signature database 900 organized by a primary hash signature index in accordance with the present invention.  The signature records for all the multimedia content that is to be put into the database is collected together and grouped by the traversal hash signature.  The set of signatures belonging to a traversal hash signature is called a cluster.  For example, 100 signatures and corresponding traversal hash signatures may be generated having 50 signatures with a traversal hash signature A, 30 signatures with a traversal hash signature B and 20 signatures with a traversal hash signature C. Thus, the 100 signatures are organized into three clusters, cluster A with 50 signatures, cluster B with 30 signatures and cluster C with 20 signatures, that are stored in memory. [0110] A query multimedia clip is processed to generate signatures as described above and using the process of similarity search against a reference database, the most likely candidate clips may be identified.  The beginning step in a similarity search is to find all near-matching signature records in the video database for a query multimedia clip.  The similarity search process begins with generating signature and traversal hash signature pairs for the query multimedia clip.  The result of this initial search is a list of matching signatures and their associated metadata called the candidate list. [0111] FIG. 10 illustrates an exemplary similarity search process 1000 in accordance with the present invention.  For each signature and traversal hash signature pair 1002 in a list of query signatures 1004, a similarity search is performed given the parameters of signature distance R and traversal hash signature distance Q. A traversal hash signature distance of Q=0 means that only an exact match of the traversal hash signature is allowed, thus only a single cluster needs to be searched, which is one of the embodiments of the present invention.  A traversal hash signature distance of Q=1 means that traversal hash signatures which are a maximum of 1 bit distance from the specified traversal hash signature are searched.  For an K-bit hash signature, this would mean that a total of K+1 clusters need to be searched including the original cluster, as well as the K clusters that correspond to exactly one of the bits flipped and all other bits unchanged.  The number of clusters needed to be searched increases exponentially with Q. [0112] In the case of Q=0, the traversal hash signature "0101010100101010" 1003 in the signature and traversal hash signature pair 1002 obtained from the list of query signatures 1004 is used to look up entry 1012 in the traversal hash signature array 1006 and obtain a set of corresponding signature records 1008 [as
receive the search query (e.g. query),
execute the search query on an index of pre-computed query clusters to identify a baseline query cluster (e.g. the original cluster) and one or more neighboring query clusters (e.g. the remaining K clusters),
form a data structure (e.g. K+1 clusters 1004 in Fig. 10) including queries from within the baseline query cluster and the one or more neighboring query clusters,
traverse (e.g. traversal) the data structure to form a hierarchical arrangement of queries (e.g. a set of corresponding signature records 1008 in Fig. 10), and
send the hierarchical arrangement of queries to a computing device from which the search query was received
].  This set contains the potentially matching signatures with the same traversal hash signature.  The query signature 1009, shown as 31 bits of a 64 bit query signature "1011101001001010100010101010101 .  . . " in the pair 1002 is now compared with each signature in the set 1008.  Specifically, the distance between the query signature and each signature in the set to be compared, is computed.  If the distance computed is less than or equal to the specified signature distance R, then this signature record is inserted into a candidate list 1010. [0113] For each signature and traversal hash signature pair, several entries may be added to the candidate list 1010.  Similarity search is repeated for each signature and traversal hash signature pair 1002 in the list of query signature records 1004 corresponding to the query multimedia clip.  Depending on the length of the query clip, the candidate list 1010 may have hundreds or thousands of entries), and
send the hierarchical arrangement of queries to a computing device from which the search query was received.
Although Ramanathan substantially teaches the claimed invention, Ramanathan does not explicitly indicate
the search query comprising one or more search terms;
wherein each query in the data structure comprises one or more terms related to the one or more search terms;
the hierarchical arrangement of queries comprising one or more recommended queries related to the search query.
Drushku teaches the limitations by stating 
receive the search query, the search query comprising one or more search terms,
execute the search query on pre-computed query clusters to identify a baseline query cluster and one or more neighboring query clusters,
form a data structure including queries from within the baseline query cluster and the one or more neighboring query clusters, wherein each query in the data structure comprises one or more terms related to the one or more search terms,
traverse the data structure to form a hierarchical arrangement of queries, and
send the hierarchical arrangement of queries to a computing device from which the search query was received, the hierarchical arrangement of queries comprising one or more recommended queries related to the search query (Drushku [0012], [0027] – [0042] and Figs. 2B & 3 e.g. [0027] To achieve this, an unsupervised learning approach to cluster OLAP queries based on their syntax can be employed to construct Markov models.  A Markov model is a stochastic model used to model changing systems.  Such models include states that represent the clusters where transitions between such clusters represent the moving from one query to another, less similar one.  Additionally, the model is constructed to ensure that clusters correspond to coherent interests through the supervised learning of the metric used for the clustering. [0028] In view of the forgoing, the described recommendation system identifies coherent interests of users with various expertise querying data sources through, for example, keyword-based analytical queries.  For example, such a similarity measure may assign a weight to each of the discriminative features, and can be employed to group observations through a clustering algorithm. [0029] The system may also include an Interest based recommender (IbR) model that is a user interest-based collaborative recommender designed to take advantage of the identified clusters to recommend queries or a sequence of queries to complement an existing user interaction.  In some implementations, the IbR model pre-fetches or predict OLAP queries and uses an order-1 Markov model to probabilistically represent user behaviors.  The states of the Markov model may be clusters constructed from a set of past interactions built through observations of the users.  The IbR model can be employed in the described system to guide users to a next move(s) based on the probabilities of, for example, discovered user intents.  Moreover, the IbR model can be used to recommend a sequence of queries representing a sequence of moves that is predicted to complete the beginning of an interaction. [0039] In the depicted example, cluster 262 is selected as the current user interest based on the current observation.  From this current user interest, cluster 262, the example system 250 employs the Markov model 210 to iteratively search for a next state (depicted by the dashed lines) according to the transition probabilities between the user interests (262-268).  In the depicted example, cluster 212 is also selected as the next user interest (based on the transition probabilities between the user interests in the Markov Model 260). [0040] FIG. 3 depicts an example evaluation method of a recommendation system 300.  An extraction of logs 320 are employed by the system 300 as a training set to build the Markov model 310, while the remainder of the logs are used to test the recommendations for the current session.  Recommended observations (o21, o22) are a result of either a set (IbR1) or a sequence (IbR2) on the Markov model 310.  Factual session 322 includes several observations (o34, o35, o36, o37, o38).  In some implementations, a portion of these observations is used to learn the current interest and the rest used to evaluate the recommendation system 300 through the comparison with the recommended session 324.  For example, supposing that three first observations of the factual session are treated as the current session (o34, o35, o36), the remainder of the observations (o37, o38) are compared respectively with o21 and o22 of the recommended session 324 to evaluate the correctness what was predicted/recommended and what the user actually did. [0042] For the QueRIE based system, the fragment-based, non-binary version of QueRIE was used.  Recommended queries were selected from the closest session to the current one, based on their respective signatures, and the set of recommended queries were ranked using the similarity to a current session and arranged in a sequence as done for IbR1 [as
receive the search query (e.g. user/first query), the search query comprising one or more search terms (e.g. keyword),
execute the search query on pre-computed query clusters (e.g. clusters) to identify a baseline query cluster (e.g. current cluster 262) and one or more neighboring query clusters (e.g. next user interest clusters 264-268 that most closely match the current user interest cluster),
form a data structure (e.g. training set and factual/current session in Fig. 3 - fig. 2B – Interest based recommender (IbR) model) including queries from within the baseline query cluster and the one or more neighboring query clusters, wherein each query in the data structure (e.g. fig. 2B – Interest based recommender (IbR) model) comprises one or more terms related to the one or more search terms (e.g. keyword),
traverse the data structure to form a hierarchical arrangement of queries (e.g. fig. 2B – Interest based recommender (IbR) model), and
send the hierarchical arrangement of queries to a computing device from which the search query was received, the hierarchical arrangement of queries comprising one or more recommended queries (e.g. recommended queries) related to the search query]).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of Ramanathan and Drushku, to addresses a scalable and accurate audio and video fingerprinting and identification system that is robust to many classes of audio and video distortions (Ramanathan [0003]). 
9.	With respect to claim 5,
	Ramanathan further discloses wherein the instructions are executable to traverse the data structure to identify one or more query labels (Ramanathan [0111] – [0113] and Fig. 10 e.g. query signatures) for inclusion in the hierarchical arrangement of queries based on one or more of a binary search (Ramanathan [0108] and Fig. 10 e.g. binary search), a term frequency, and a text string similarity.
10.	With respect to claim 6,
	Ramanathan further discloses wherein the instructions are executable to, for each query label of the one or more query labels identified for inclusion in the hierarchical arrangement of queries, traverse the data structure via an index to identify the one or more recommended queries (Ramanathan [0011], [0104] – [0108] and Fig. 10 e.g. index).
11.	With respect to claim 7,
	Ramanathan further discloses wherein the instructions are executable to form the data structure as tree-based data structure (Ramanathan Fig. 10, claim 25 …tree).
12.	With respect to claim 8,
	Ramanathan further discloses wherein the instructions are executable to form the data structure by including all of the queries from within the baseline query cluster and the one or more neighboring query clusters in the data structure (Ramanathan [0104] e.g. all signature records).
13.	With respect to claim 9,
	Ramanathan further discloses wherein the instructions are executable to form the data structure by including a subset of the queries from within the baseline query cluster and the one or more neighboring query clusters in the data structure (Ramanathan [0120] e.g. subset).
14.	Claims 15, 18 and 19 are same as claims 1 and 5-6 and are rejected for the same reasons as applied hereinabove.

15.	Claims 1, 5-9, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan in view of Rounthwaite et al (U.S. 20100325133 A1 hereinafter, “Rounthwaite”).
16.	With respect to claim 1,
Ramanathan discloses a system for generating recommended queries related to a search query, the system comprising:
a logic subsystem; and
memory holding instructions executable by the logic subsystem to
receive the search query (Ramanathan [0054] e.g. [0054] FIG. 2B illustrates a query fingerprint generation process 220 in accordance with the present invention.  A user requests identification of an unknown multimedia clip 222, including audio and video content, also referred to herein as a query multimedia clip 222.  The query multimedia clip 222 is processed by the video fingerprinting function 203 to generate query signatures, hash data, and associated metadata, known collectively as a query fingerprint 224, for the unknown multimedia clip 222),
execute the search query on an index of pre-computed query clusters to identify a baseline query cluster and one or more neighboring query clusters,
form a data structure including queries from within the baseline query cluster and the one or more neighboring query clusters,
traverse the data structure to form a hierarchical arrangement of queries (Ramanathan [0105] – [0112] and Fig. 10 e.g. [0105] FIG. 9A illustrates an exemplary signature database 900 organized by a primary hash signature index in accordance with the present invention.  The signature records for all the multimedia content that is to be put into the database is collected together and grouped by the traversal hash signature.  At this stage of processing, the number of signatures that belong to particular traversal hash signature is known so the memory for the signature records can be allocated and signature records may be stored in memory.  It is advantageous for search operations that the signature records for a particular traversal hash signature be stored contiguously.  The set of signatures belonging to a traversal hash signature is called a cluster.  For example, 100 signatures and corresponding traversal hash signatures may be generated having 50 signatures with a traversal hash signature A, 30 signatures with a traversal hash signature B and 20 signatures with a traversal hash signature C. Thus, the 100 signatures are organized into three clusters, cluster A with 50 signatures, cluster B with 30 signatures and cluster C with 20 signatures, that are stored in memory. [0110] A query multimedia clip is processed to generate signatures as described above and using the process of similarity search against a reference database, the most likely candidate clips may be identified.  The beginning step in a similarity search is to find all near-matching signature records in the video database for a query multimedia clip.  The similarity search process begins with generating signature and traversal hash signature pairs for the query multimedia clip.  A playout timestamp is also associated with each signature and traversal hash signature pair.  The traversal hash signature is used to dramatically speed up this portion of the search.  The result of this initial search is a list of matching signatures and their associated metadata called the candidate list.  In a following step, the number of times a multimedia clip appears in the candidate list is counted to generate a frequency list of multimedia clip identifications (ids), which is then sorted from most frequent to least frequent.  The most frequent clip ids on this list are the likely matching multimedia clips.  In a correlation step, the top matching multimedia clips are analyzed to find the closest matching clip.  In the correlation step, signatures of the top matching clips are used instead of matching traversal hash signatures, and a score is computed based on the amount of signature bit error.  This score is compared against prespecified thresholds to decide whether the corresponding multimedia clip is a good match to the query clip.  Thus, one or more closest matching multimedia clips from the reference database may be chosen for presentation as a result of the search. [0111] FIG. 10 illustrates an exemplary similarity search process 1000 in accordance with the present invention.  For each signature and traversal hash signature pair 1002 in a list of query signatures 1004, a similarity search is performed given the parameters of signature distance R and traversal hash signature distance Q. A traversal hash signature distance of Q=0 means that only an exact match of the traversal hash signature is allowed, thus only a single cluster needs to be searched, which is one of the embodiments of the present invention.  A traversal hash signature distance of Q=1 means that traversal hash signatures which are a maximum of 1 bit distance from the specified traversal hash signature are searched.  For an K-bit hash signature, this would mean that a total of K+1 clusters need to be searched including the original cluster, as well as the K clusters that correspond to exactly one of the bits flipped and all other bits unchanged.  The number of clusters needed to be searched increases exponentially with Q. [0112] In the case of Q=0, the traversal hash signature "0101010100101010" 1003 in the signature and traversal hash signature pair 1002 obtained from the list of query signatures 1004 is used to look up entry 1012 in the traversal hash signature array 1006 and obtain a set of corresponding signature records 1008 [as
receive the search query (e.g. query),
execute the search query on an index of pre-computed query clusters to identify a baseline query cluster (e.g. the original cluster) and one or more neighboring query clusters (e.g. the remaining K clusters),
form a data structure (e.g. K+1 clusters 1004 in Fig. 10) including queries from within the baseline query cluster and the one or more neighboring query clusters,
traverse (e.g. traversal) the data structure to form a hierarchical arrangement of queries (e.g. a set of corresponding signature records 1008 in Fig. 10), and
send the hierarchical arrangement of queries to a computing device from which the search query was received
].  This set contains the potentially matching signatures with the same traversal hash signature.  The query signature 1009, shown as 31 bits of a 64 bit query signature "1011101001001010100010101010101 .  . . " in the pair 1002 is now compared with each signature in the set 1008.  Specifically, the distance between the query signature and each signature in the set to be compared, is computed.  This computation may be made more efficient by using bit operands and a bit-count lookup table.  The Hamming or bit distance between two 64-bit numbers can be computed by performing an XOR on the two numbers and then count the number of 1's in the result.  The counting step may be implemented with a lookup table that maps an 8-bit or 16-bit number to the number of 1's contained.  The number of one's in the result of the XOR is then the sum of the lookup table results for all of the 8-bit or 16-bit chunks contained in that XOR result.  If the distance computed is less than or equal to the specified signature distance R, then this signature record is inserted into a candidate list 1010), and
send the hierarchical arrangement of queries to a computing device from which the search query was received.
Although Ramanathan substantially teaches the claimed invention, Ramanathan does not explicitly indicate
the search query comprising one or more search terms;
wherein each query in the data structure comprises one or more terms related to the one or more search terms;
the hierarchical arrangement of queries comprising one or more recommended queries related to the search query.
Rounthwaite teaches the limitations by stating
receive the search query, the search query comprising one or more search terms,
execute the search query on pre-computed query clusters to identify a baseline query cluster and one or more neighboring query clusters,
form a data structure including queries from within the baseline query cluster and the one or more neighboring query clusters, wherein each query in the data structure comprises one or more terms related to the one or more search terms;
traverse the data structure to form a hierarchical arrangement of queries, and
send the hierarchical arrangement of queries to a computing device from which the search query was received, the hierarchical arrangement of queries comprising one or more recommended queries related to the search query (Rounthwaite [0040] – [0043], [0046], [0053] and Fig. 5 e.g. [0040] In another example, a seed selector component 510 can select one or more queries as seed queries, and the clusterer component 502 can generate clusters based upon the one or more seed queries.  In an example, the seed selector component 510 can select a most popular query (a query issued most by users) from a plurality of seed candidates, and can provide such query to the clusterer component 502.  The clusterer component 502 may then cause queries that have similarity measures above a threshold (with respect to the selected seed query) to be included in a cluster of queries.  The seed selector component 510 may then provide the clusterer component 502 with a next most popular query (that is not already included in a cluster), and the clusterer component 502 can generate another cluster around such seed query.  This process can iterate until there are no further queries to cluster, for example. [0041] In another example, the seed candidates may be a predefined list of queries.  For instance, a search engine can include a list of predefined queries that, when issued by a user, provide the user with an enhanced search experience (e.g., additional photographs, lists of other popular queries, .  . . ). These predefined queries can be seed queries, wherein such queries are restricted from being included in clusters pertaining to other seed queries.  The clusterer component 502 can generate the clusters around such seed queries. [0042] The clusters 504-508 may be utilized in a variety of applications.  For instance, if a user issues a query to a search engine, a cluster that includes the query can be accessed.  Other queries in the cluster can be presented to the user as alternate queries.  [0046] In yet another example, the accessor component 608 can cause at least one query in the cluster of queries to be presented to a user as a suggested query with respect to the query issued by the user.  In yet another example, suggested queries can be presented to the user [as
receive the search query, the search query comprising one or more search terms (e.g. The query can be a word, an acronym, a phrase, a sentence, a number or series of numbers, a letter, a combination of numbers and letters, etc.),
execute the search query on pre-computed query clusters to identify a baseline query cluster (e.g. seed queries) and one or more neighboring query clusters,
form a data structure (e.g. clusters 504-508) including queries from within the baseline query cluster and the one or more neighboring query clusters, wherein each query in the data structure comprises one or more terms related to the one or more search terms,
traverse (e.g. access clusters according to popularity order) the data structure (e.g. clusters 504-508) to form a hierarchical arrangement of queries (e.g. queries from different clusters according to popularity order), and
send (e.g. present) the hierarchical arrangement of queries (e.g. queries from different clusters according to popularity order) to a computing device from which the search query was received, the hierarchical arrangement of queries comprising one or more recommended queries (e.g. suggested queries) related to the search query] based upon some conventional mechanism, such as presenting the user with queries that typically follow the received query (e.g., queries issued by other users after issuing the query). [0053] The query can be a word, an acronym, a phrase, a sentence, a number or series of numbers, a letter, a combination of numbers and letters, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of Ramanathan and Rounthwaite, to addresses a scalable and accurate audio and video fingerprinting and identification system that is robust to many classes of audio and video distortions (Ramanathan [0003]). 

17.	Claims 2-3, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan in view of Drushku, and further in view of Srivastava et al (U.S. 7716229 B1 hereinafter, “Srivastava”).
18.	With respect to claim 2,
Ramanathan further discloses wherein the instructions are further executable to generate the index of pre-computed query clusters by
forming a vector for each query in a search query log, each vector comprising a plurality of dimensions and associated components, each dimension representing a search result and the associated component for each dimension representing a number of times the search result has been selected in response to the query (Ramanathan [0110], [0115] – [0116] and Fig. 10 e.g. [0110] In a following step, the number of times a multimedia clip appears in the candidate list is counted to generate a frequency list of multimedia clip identifications (ids), which is then sorted from most frequent to least frequent. [0115] FIG. 12 illustrates an exemplary listing of top matches 1200 in accordance with the present invention.  The candidate list 1202 that corresponds to a query multimedia clip, or some small segment of it, may be processed to produce the most likely matching multimedia clips.  In a first step, the number of times a database multimedia clip appears in the candidate list is counted, to generate a frequency list of multimedia clip id's and the frequency of that clip's appearance in the candidate list.  In a second step, the frequency list is then sorted in descending order of frequency to generate a sorted frequency list 1204 representing the top matches);
determining a distance between each pair of the queries to construct a query similarity (Ramanathan [0110] – [0113] and Fig. 10 e.g. distance; similarity; Fig. 10); and
grouping the queries into a plurality of clusters of queries.
Although Ramanathan and Drushku combination substantially teaches the claimed invention, they do not explicitly indicate construct a query similarity graph.
Srivastava teaches the limitations by stating determining a distance between each pair of the queries to construct a query similarity graph (Srivastava abstract e.g. A Similarity Graph generation process generates a Similarity Graph, which is transformed to provide variants having varying edit distances).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of Ramanathan, Drushku and Srivastava, to addresses a scalable and accurate audio and video fingerprinting and identification system that is robust to many classes of audio and video distortions (Ramanathan [0003]). 
19.	With respect to claim 3,
	Srivastava further discloses wherein the instructions are executable to determine the distance between each pair of the two or more queries based on one or more of cosine similarity, Jaccard coefficient, Sorensen-Dice coefficient, edit distance, inner product, normalized mutual information and/or a custom-built similarity measure ( Srivastava abstract e.g. A Similarity Graph generation process generates a Similarity Graph, which is transformed to provide variants having varying edit distances)..
20.	Claim 16 is same as claim 2 and is rejected for the same reasons as applied hereinabove.
21.	With respect to claim 17,
	Srivastava further discloses wherein executing the search query on the index of pre-computed query clusters comprises identifying the baseline query cluster and the one or more neighboring query clusters based on one or more of modularity of a query similarity graph, a term frequency within the pre-computed query clusters, and a text string similarity between the search query and queries within the pre-computed query clusters (Srivastava abstract, col. 9 lines 1-24 e.g. A Similarity Graph generation process generates a Similarity Graph, which is transformed to provide variants having varying edit distances; frequency of usage).

22.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan in view Drushku, and further of Shapira (U.S. 20150227633 A1 hereinafter, “Shapira”).
23.	With respect to claim 4,
Ramanathan further discloses
wherein the instructions are executable to send the hierarchical arrangement of queries as a plurality of selectable links (Ramanathan [0008], [0010], [0106] – [0107] and Fig. 10 e.g. link).
Although Ramanathan and Drushku combination substantially teaches the claimed invention, they do not explicitly indicate each selectable link being selectable to input a corresponding query into a search engine.
Shapira teaches the limitations by stating each selectable link being selectable to input a corresponding query into a search engine (Shapira [0056] e.g. Upon selecting the user selectable link 144, the user device 300 transmits the revised query 101, which includes any inputted parameters, to the search engine 200).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of Ramanathan, Drushku and Shapira, to addresses a scalable and accurate audio and video fingerprinting and identification system that is robust to many classes of audio and video distortions (Ramanathan [0003]). 

24.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan in view of Drushku, and further in view of Angelov et al (U.S. 20160103900 A1 hereinafter, “Angelov”).
25.	With respect to claim 20,
Although Ramanathan and Drushku combination substantially teaches the claimed invention, Ramanathan does not explicitly indicate wherein sending the hierarchical arrangement of queries to the computing device comprises sending to the computing device a nested arrangement of queries, the nested arrangement of queries comprising at least a first query label and a plurality of queries determined to be associated with the first query label nested beneath the first query label.
Angelov teaches the limitations by stating wherein sending the hierarchical arrangement of queries to the computing device comprises sending to the computing device a nested arrangement of queries, the nested arrangement of queries comprising at least a first query label and a plurality of queries determined to be associated with the first query label nested beneath the first query label (Angelov [0100] – [0101] e.g. In the described embodiment, higher cluster table 900, includes a fifth field 912 for storing the cluster_#'s for each of the lower level clusters which are represented by, or nested in, a higher level cluster.  Hence, the data in field 912 encodes the nested hierarchical relationship by identifying which lower level clusters are nested within a higher level cluster).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of Ramanathan, Drushku and Angelov, to addresses a scalable and accurate audio and video fingerprinting and identification system that is robust to many classes of audio and video distortions (Ramanathan [0003]).

Response to Arguments
26.	Applicant’s remarks and arguments presented on 01/04/21 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
27.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
28.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 16, 2021